Case: 18-11408      Document: 00514962227         Page: 1    Date Filed: 05/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-11408                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 17, 2019

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff–Appellee

v.

LARRY JAMES WILLIAMS, JR.,

              Defendant–Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:03-CR-139-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Larry James Williams, Jr. appeals the 11-month sentence imposed
following revocation of his supervised release. He contends that his sentence
was procedurally unreasonable because the district court failed to address his
arguments in favor of mitigation. Although he concedes that he did not timely
object to the district court’s explanation, Williams contends that this issue
should be reviewed de novo in light of Chavez-Meza v. United States, 139 S. Ct.
1959 (2018). We adhere to our established precedent, see United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11408     Document: 00514962227      Page: 2    Date Filed: 05/17/2019



                                  No. 18-11408
Boche-Perez, 755 F.3d 327, 334 (5th Cir. 2014) (rule of orderliness), and we
review for plain error, see United States v. Mondragon-Santiago, 564 F.3d 357,
364 (5th Cir. 2009).
      To prevail on plain error review, Williams must show a (1) forfeited error
(2) that is clear or obvious and (3) that affects his substantial rights. Puckett
v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing, this
court has the discretion to correct the error, but only if it “seriously affect[s]
the fairness, integrity or public reputation of judicial proceedings.” Id. (internal
quotation marks and citation omitted).
      Williams has not made the requisite showing. While the district court
did not specifically address Williams’s mitigation arguments in support of a
lesser sentence, it did listen to these arguments and ultimately concluded that
a sentence in the middle of the policy range was adequate. The failure to
provide more specific reasons for rejecting Williams’s arguments for a lesser
sentence does not constitute clear or obvious error. Rita v. United States, 551
U.S. 338, 356 (2007); Puckett, 556 U.S. at 135.
      AFFIRMED.




                                         2